DETAILED ACTION

1.	This is the first action on the merits relating to U.S. Application Serial No. 17/645,648 filed on December 22, 2021.  

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
3.	Receipt is acknowledged of the preliminary amendment filed on May 11, 2022.  Currently claims 

Specification
4.	Applicant’s disclosure of related application information in the paragraph [0001] in the amendment filed on May 11, 2022 is acknowledged.  

Claim Objections
5.	Claim 19 is objected to because of the following informalities:
Regarding claim 19, in the context of the claimed subject matter, line 2: please insert “in a business” or “within a business” between “network of tags,” and “each tag in the network.”  
Although this is an objection, an appropriate correction is required.

Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
7.	Claims 1-8, 11-14, and 17-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 11-14, and 16-23 of copending Application No. 17/645,628 (hereinafter “628 application”).  Although the claims at issue are not identical, they are not patentably distinct from each other because of the following claims comparison and analysis. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	Claim 1 of the instant application is virtually identical to claim 1 of 628 except a portion in the preamble.  Claim 1 of the instant application limits “A system for contactless communication within a business comprising……”  Claim 1 of 628 application states “A system for contactless communication within an educational campus comprising…..” Other than this difference, the claim 1s are verbatim identical.  It is obvious to one ordinary skill in the art to use the contactless communication used on a campus embodiment and apply to any embodiment including a business setting as claimed in claim 1 of the instant application.  
	Claim 2 of the instant application is verbatim identical to claim 2 of 628 application. 
Claim 3 of the instant application is verbatim identical to claim 3 of 628 application. 
Claim 4 of the instant application is verbatim identical to claim 4 of 628 application. 
Claim 5 of the instant application is verbatim identical to claim 5 of 628 application. 
	Claim 6 of the instant application is verbatim identical to claim 6 of 628 application. 
	Claim 7 of the instant application is verbatim identical to claim 7 of 628 application. 
	Claim 8 of the instant application is verbatim identical to claim 8 of 628 application. 
	Claim 11 of the instant application is verbatim identical to claim 11 of 628 application. 
	Claim 12 of the instant application is verbatim identical to claim 12 of 628 application. 
	Claim 13 of the instant application is verbatim identical to claim 13 of 628 application. 
Claim 14 of the instant application is limited to a method and virtually identical to claim 14 of 628 except for the portion described under claim 1 above. 
	Claim 17 of the instant application is verbatim identical to claim 16 of 628 application. 
	Claim 18 of the instant application is verbatim identical to claim 17 of 628 application. 
Claim 19 of the instant application is limited to a method and virtually identical to claim 18 of 628 except for the portion described under claim 1 above. 
Claim 20 of the instant application is verbatim identical to claim 19 of 628 application. 
Claim 21 of the instant application is verbatim identical to claim 20 of 628 application. 
Claim 22 of the instant application is verbatim identical to claim 21 of 628 application. 
Claim 23 of the instant application is verbatim identical to claim 22 of 628 application. 
Claim 24 of the instant application is verbatim identical to claim 23 of 628 application. 

Allowable Subject Matter
8.	Claims 9, 10, 15, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9.	The following is a statement of reasons for the indication of allowable subject matter:  The claims are directed at a system and the method for contactless communication using mobile device in a business.  The additional limitations raised in these claims are neither disclosed nor suggested by the cited references.  

Conclusion
The pertinent prior arts made of record but not relied are listed in the attached form PTO-892.  These are considered pertinent to Applicant's disclosure.  Applicant is respectfully suggested to carefully review these references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahshik Kim whose telephone number is (571)272-2393.  The examiner can normally be reached between the hours of 8:00 AM to 5:00 PM Monday thru Friday.  Examiner’s fax phone number is (571)273-2393.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael G. Lee, can be reached on (571)272-2398.  The fax phone number for this Group is (571)273-8300. 

	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [ahshik.kim@uspto.gov]. 

	 PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						
/AHSHIK KIM/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        
May 17, 2022